        Case 1:17-cr-00350-LAP Document 1337
                                        1336 Filed 02/11/21 Page 1 of 1

                       ZEMAN & WOMBLE, LLP
KEN WOMBLE                                                                   P (718) 514 - 9100
20 VESEY STREET, RM 400                                                      F (917) 210 - 3700
NEW YORK, NY 10007                                               WOMBLE@ZEMANWOMBLELAW.COM
                                 WWW.ZEMANWOMBLELAW.COM


                                                                          February 11, 2021
BY ECF & EMAIL                    The request to reappoint Mr. Womble and Ms.
Hon. Loretta A. Preska            Benett as CJA counsel to Mr. Khurtsidze to file a
United States District Judge      motion for compassionate release and an
Southern District of New York
                                  alternative motion for reduction of sentence is
500 Pearl Street
                                  GRANTED. Appointment is made nunc pro tunc from
New York, NY 10007
                                  December 9, 2020.
       Re:    United States v. Avtandil Khurtsidze                    2/11/2021
              17 Cr. 350 (LAP)

Dear Judge Preska:

       I write on behalf of Avtandil Khurtsidze, currently incarcerated at Loretto, Pennsylvania.
The BOP reports that over 700 inmates at Loretto have tested positive for COVID since the
beginning of the pandemic.

       I, along with co-counsel Megan Benett, represented Mr. Khurtsidze in the above-
referenced matter pursuant to Criminal Justice Act 18 U.S.C. §3006A, from the inception of his
case through sentencing. Mr. Khurtsidze was sentenced to 10 years incarceration by Judge
Katherine B. Forrest in September 2018.

        I respectfully request CJA reappointment for Ms. Benett and myself to allow us to submit
a motion requesting compassionate release, as well as a motion requesting, in the alternative, a
reduction to Mr. Khurtsidze’s sentence pursuant to United States v. Brooker, No. 19-3218, WL
5739712 (2d Cir. Sept. 25, 2020). Should the Court grant this request, I would ask that
reappointment be ordered nunc pro tunc from December 9, 2020, the date that we filed a petition
for his compassionate release or a reduction of his sentence directly with the warden of FCI
Loretto. We have remained in contact with Mr. Khurtsidze since that date monitoring his health
as well as the conditions of his confinement at FCI Loretto.

       Thank you for your consideration of this request.


                                                           Respectfully Submitted,


                                                           Ken Womble
                                                           Zeman & Womble, LLP

Cc: AUSA Andrew Adams
